Order reversed on the law, without costs of this appeal to any party, and motion to dismiss the proceeding granted, without costs, on the ground that the facts stated in the petition are insufficient to warrant the relief which is sought in that they show no appeal taken to the mayor as required by law. All concur. (The order denies defendants’ motion to dismiss a proceeding to vacate the action of a health board and grants petitioner’s application for a revocation of the action of defendants.) Present — Cunningham, P. J., Taylor, Dowling, Harris and MeCurn, JJ.